      Case: 1:17-cv-06260 Document #: 631 Filed: 10/26/18 Page 1 of 3 PageID #:4150



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  STATE OF ILLINOIS,

                                        Plaintiff,
                                                                   Case No. 17-cv-6260
                         v.
                                                                 Judge Robert M. Dow Jr.
  CITY OF CHICAGO,

                                      Defendant.


      JOINT MOTION TO SUBSTITUTE WRITTEN COMMENTS CONTAINING NON-
                           PUBLIC INFORMATION

         The State of Illinois and the City of Chicago (collectively, the “parties”), by their attorneys,

submit the following Joint Motion to Substitute Written Comments Containing Non-Public

Information.

          1.     On September 19, 2018, the Court entered an order establishing an opportunity for

members of the public to submit written comments to the Court regarding the proposed Consent

Decree in advance of the Fairness Hearing. Dkt. 114. The September 19 order provides that any

submissions filed on the Court’s public docket “must not include addresses because addresses will

not be made public. Instead, the submitting person(s) full name(s) and address(es) must be placed

on the envelope in which the document is submitted, and the envelopes will be filed under seal.”

Id.

          2.     Over 400 written comments were filed with the Court on or before October 12,

2018.

          3.     On October 16, 2018, the parties advised the Court that certain of the written

comments that were filed contain information that should not be in the public domain pursuant to

the September 19 order.


23793700.1
   Case: 1:17-cv-06260 Document #: 631 Filed: 10/26/18 Page 2 of 3 PageID #:4151



         4.    The parties have attempted to identify any written comments filed on the Court’s

docket as of October 22, 2018, that contain addresses and similar non-public information,

including phone numbers and the names of minors, and have redacted such information from the

written comments.

         5.    The parties request leave to file under seal the redacted written comments. Filing

these documents under seal avoids additional identification in this motion of the non-public

information on the Court’s docket. Upon its receipt of the redacted versions, the parties request

the Court publicly file the redacted versions of the written comments in place of the versions

containing non-public information.

         6.    The parties further request the opportunity to review the following docket entries,

which have been sealed from the parties and the public: Dkt. Nos. 164; 166; 167; 193; 198; 199;

200; 201; 213; 244; 245; 255; 258; 264; 286; 289; 290; 291; 292; 293; 294; 295; 297; 298; 299;

300; 301; 302; 303; 304; 305; 314; 333; 338; 339; 341; 342; 345; 350; 383; 385; 398; 399; 400;

401; 403; 404; 406; 476; 479; 480; 481; 482; 491; 512; 515; 536; 537; 570; 597; 602. By reviewing

such docket entries, the parties seek to confirm that, consistent with the September 19 order, the

only documents filed under seal are envelopes containing names and addresses.

        WHEREFORE, the parties respectfully request the Court grant their Joint Motion to

Substitute Written Comments Containing Non-Public Information, and grant such other and

further relief as the Court deems just.

Dated: October 26, 2018                               Respectfully submitted,




23793700.1
   Case: 1:17-cv-06260 Document #: 631 Filed: 10/26/18 Page 3 of 3 PageID #:4152




      The State of Illinois                   The City of Chicago


By: /s/ Cara A. Hendrickson              By: /s/ Allan T. Slagel
    Cara A. Hendrickson                      Allan T. Slagel (ARDC #6198470)
    chendrickson@atg.state.il.us             aslagel@taftlaw.com
    Brent D. Stratton                        Elizabeth E. Babbitt (ARDC No.
    Gary S. Caplan                           6296851)
    Cara A. Hendrickson                      ebabbitt@taftlaw.com
    Karyn L. Bass Ehler                      Rachel L. Schaller (ARDC No. 6306921)
    Thomas Verticchio                        rschaller@taftlaw.com
    Cynthia L. Flores                        Paul J. Coogan (ARDC No. 6315276)
    Shareese N. Pryor                        pcoogan@taftlaw.com
    Leigh J. Richie                          TAFT STETTINIUS & HOLLISTER LLP
    Christopher G. Wells                     111 East Wacker Drive, Suite 2800
    Mikiko Thelwell                          Chicago, Illinois 60601
    Assistant Attorney General               Telephone: (312) 527-4000
    OFFICE OF ILLINOIS ATTORNEY
    GENERAL
    100 W. Randolph St., 12th Floor
    Chicago, Illinois 60601
    (312) 814-3000
    Attorney No. 99000




23793700.1
